UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8−K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) August 28, 2008 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-6407 75-0571592 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code: (713) 989-2000 Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): མ࿠Written communications pursuant to Rule 425 under the Securities Act (17 CFR མ࿠Soliciting material pursuant to Rule 14a−12 under the Exchange Act (17 CFR 240.14a−12) མ࿠Pre−commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d−2(b)) མ࿠Pre−commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e−4(c)) ITEM 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. 1.Employment Agreements with Senior Executives On August 28, 2008, the Compensation Committee of the Board of Directors of Southern Union Company (the "Company") approved Employment Agreements (each an "Agreement", collectively the “Agreements”) between certain senior executive officers (individually a “Senior Executive”, collectively the "Senior Executives") and the Company. The Senior Executives receiving Agreements are George L. Lindemann, the Company's Chairman and Chief Executive Officer, Eric D. Herschmann, the Company's President and Chief Operating Officer, Robert O. Bond, the Company's Senior Vice President - Pipeline Operations and President and Chief Operating Officer of its Panhandle Eastern Pipe Line Company, L.P. subsidiary, Richard N.
